Case 4:20-M- OGL 08;DUTY Document 12 Filed 12/17/20 Page 1of1 Page ID #:37
CLERK US.Ol0)) TOE

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA a

HCA, CASE NUMBER:
PLAINTIFF

v. ZO ~ Ce - 273
Kt (TY Betemen WAIVER OF RIGHTS

(OUT OF DISTRICT CASES)

 

 

 

 

 

 

 

 

 

DEFENDANT.

I understand that charges are pending in the District of ( ‘oly MB 1QQ
alleging violation of vsC i and that I have been arrested in this district and
(Title and Section / Probation / ised Releas®)

taken before a United States Magistrate Judge, who has informed me of the charge(s) and my rights to:
(1) _ have an identity hearing to determine whether I am the person named in the charges;
(2) _ arrival of process;

-Check one only-

i) EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:

(3) have a preliminary hearing (unless an indictment has been returned or an information filed) to
determine whether there is probable cause to believe an offense has been committed by me, the
hearing to be held in this district or the district of prosecution; and

(4) _ request transfer of the proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
guilty.

Oo PROBATION OR SUPERVISED RELEASE CASES:

(3) have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim_P., to determine whether
there is probable cause to believe I have violated the terms of my probation/supervised release.

I HEREBY WAIVE (GIVE UP) MY RIGHT(S) TO:

Pr, have an identity hearing

we arrival of process

we have a preliminary hearing

O have an identity hearing, and I have been informed that I have no right to a preliminary hearing
O have an identity hearing, but I request that a preliminary hearing be held in the prosecuting

district. te ITH Re MA
JA &. HAN 2vifE

Date: \2 “i 7 - 2026 SP yun. Z Chen,
Ynited Sadies Magistrate Judge /

I have translated this Waiver to the defendant in the

 

language.

 

Date:

 

 

Interpreter(if required)

 

M-14 (09/09) WAIVER OF RIGHTS (OUT OF DISTRICT CASES)
